ORDER FOR IMMEDIATE SUSPENSION
The Director of the Office of Lawyers Professional Responsibility filed with this court a petition on September 29, 1988 seeking discipline of the respondent Diana Smith Logan. The petition alleged that respondent had failed to keep in communication with clients concerning matters being handled for them, had failed to exercise diligence in prosecuting claims for clients, had misrepresented the status of client claims to clients, and had otherwise engaged in conduct meriting discipline. Respondent never filed a responsive answer to either the original petition or to a later supplemental petition which was dated October 25, 1988. The latter supplemental petition was delivered to the Hennepin County Sheriffs office for service, but the sheriffs office returned the return of service indicating inability to make service. Additionally, this court has been furnished with evidence of efforts by the Director’s office to communicate with the respondent on a number of occasions. Although she has promised to do so, the respondent has repeatedly failed to follow formal or informal written response to either the original petition or the amended petition or to any other communications made to her by the Director’s office by telephone. The Director believes that the respondent has practiced law since July 1, 1988, after she was automatically suspended from the practice for failure to pay her attorney registration fee due on that date.
The court having considered the files and records herein, NOW ORDERS:
1. Pursuant to Rule 12(c)(1), Rules on Lawyers Professional Responsibility, respondent Diana Smith Logan is hereby suspended from the practice of law in the State of Minnesota effective this date.
2. A copy of this order shall be mailed to each district court judge of this state.
3. Respondent shall fully and timely comply with all of the requirements of Rule 26, Rules on Lawyers Professional Responsibility, including but not limited to the following:
(a) Make arrangements to deliver within 15 days to the date of this order to each client being represented in a pending matter any papers or property to which the client is entitled; and
(b) File with this court an affidavit of compliance specifically indicating the files which respondent has returned to her clients, and copies of respondent’s notices to clients, opposing counsel, and tribunals shall be attached thereto.
*4484. Unless respondent moves to vacate this order within one year, the Director may thereafter petition the court pursuant to Rule 12(c)(2), Rules on Lawyers Professional Responsibility, for an order directing respondent to show cause why appropriate disciplinary action should not be taken.